








SECURITIES PURCHASE AGREEMENT




This Securities Purchase Agreement (this “Agreement”) is dated as of February
14, 2007 among Corcell, Ltd., a Nevada corporation (the “Company”), Cord Blood
America, Inc., a Florida corporation (the “Parent”), and Shelter Island
Opportunity Fund, LLC, or any Affiliate thereof designated by it (the
“Purchaser”).




WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company and Parent
desire to issue and sell to the Purchaser, and the Purchaser desires to purchase
from the Company and Parent, securities of the Company and Parent as more fully
described in this Agreement.




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:




ARTICLE I.

DEFINITIONS




1.1

Definitions.  In addition to the terms defined elsewhere in this Agreement: (a)
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Debenture (as defined herein), and (b) the following terms
have the meanings indicated in this Section 1.1:




“Action” shall have the meaning ascribed to such term in Section 3.1(j).




“Advisor” shall mean Ascendiant Securities, LLC.




“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.




“Blocked Account Agreement” means the Blocked Account Agreement, dated the date
hereof, among the Company, the Purchaser and the depositary named therein, in
the form of Exhibit H attached hereto.




“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.




“Change of Control Transaction” shall have the meaning ascribed to such term in
the Debenture.




“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.




“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligation to pay the Subscription
Amount and (ii) the Parent’s and the Company’s obligations to deliver the
Securities have been satisfied or waived.




“Closing Subscription Amount” means $1,7500,000, which is the portion of the
Subscription Amount to be delivered by Purchaser to the Company (or at its
direction) at Closing.




“Collateral Account Control Agreement” means the Collateral Account Control
Agreement, dated the date hereof, among the Company, the Purchaser and the
depositary named therein, in the form of Exhibit A attached hereto.














--------------------------------------------------------------------------------










“Commission” means the Securities and Exchange Commission.




“Common Stock” means the common stock of the Parent, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.




“Common Stock Equivalents” means any securities of the Parent, the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock or Company Stock, including, without limitation, any debt,
preferred stock, rights, options, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock or Company Stock.




“Company Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.




“Debenture” means the $2,300,000 Secured Original Issue Discount Debenture
issued by the Company to the Purchaser, in the form of Exhibit B hereto.




“Deposit Shares” mean $1,000,000 shares of Common Stock to be issued and
delivered to Purchaser at Closing.




“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.




“Effective Date” means the date that the Registration Statement filed by the
Parent pursuant to a Registration Rights Agreement is first declared effective
by the Commission.




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Parent pursuant to any stock or option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Parent or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Parent, provided any such issuance shall only be
to a Person which is, itself or through its subsidiaries, an operating company
in a business synergistic with the business of the Parent and in which the
Parent receives benefits in addition to the investment of funds, but shall not
include a transaction in which the Parent is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.




“FW” means Feldman Weinstein & Smith LLP, counsel to the Purchaser, with offices
located at 420 Lexington Avenue, Suite 2620, New York, New York 10170-0002.




“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).




“Guarantor” shall mean Matthew L. Schissler.




“Guaranty” shall mean the Guaranty, dated the date hereof, executed by Guarantor
to the Purchaser, in the form of Exhibit C attached hereto.




“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).





2







--------------------------------------------------------------------------------










“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1.




“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.




“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).




“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).




“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.




“Parent Counsel” means Shaub & Williams LLP, with offices at 12121 Wilshire
Boulevard, Suite 205, Los Angeles, California 90025.




“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.




“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.




“Purchase Agreement” means the Existing Samples Purchase Agreement, dated as of
October 12, 2006, between the Parent and Seller, as such agreement has been
assigned by Parent to the Company, and as the same may be amended, supplemented
or modified from time to time in accordance with its terms, and all related
documents and agreements delivered by the parties pursuant thereto.




“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.




“Put Agreement” means each Put Agreement, dated the date hereof, between the
Parent and the Purchaser, and the Parent and the Advisor, in the form of Exhibit
D-1 and Exhibit D-2 attached hereto.




“Put Note Shares” mean any shares of Common Stock that are issued upon
conversion of any convertible promissory note issued by the Parent to the
Purchaser or the Advisor in accordance with a Put Agreement.




“Registration Rights Agreement” means each of the Registration Rights
Agreements, dated the date hereof, between the Parent and the Purchaser, and the
Parent and the Advisor, in the form of Exhibit E-1 and Exhibit E-2 attached
hereto.




“Registration Statement” means a registration statement meeting the requirements
set forth in a Registration Rights Agreement and covering the resale of the
Warrant Shares, the Put Note Shares and the Deposit Shares by the Purchaser and
the Advisor as provided for in each of the Registration Rights Agreement.




“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).




“Required Minimum” means, as of any date, the maximum aggregate number of Put
Note Shares and shares of Common Stock then issuable pursuant to each Warrant.




“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.




“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).





3







--------------------------------------------------------------------------------










“Securities” means the Debenture, each Warrant, the Warrant Shares, the Put Note
Shares and the Deposit Shares.




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.




“Security Agreements” means the Security Agreements, each dated the date hereof,
from each of the Company, the Parent and the Guarantor to the Purchaser, in the
form of Exhibits F-1, F-2 and F-3 attached hereto.




“Seller” means CorCell, Inc., a Delaware corporation.




“Subscription Amount” means $2,000,000, which is the amount to be paid for the
Debenture and each Warrant purchased hereunder.




“Subsidiary” means any subsidiary of the Parent as set forth on Schedule 3.1(a).




“Trading Day” means a day on which the Trading Markets are open for business.




“Trading Market” means the following markets or exchanges: the Nasdaq Capital
Market, the American Stock Exchange, the New York Stock Exchange or the Nasdaq
National Market.




“Transaction Documents” means this Agreement, the Blocked Account Agreement, the
Debenture, each Warrant, each Registration Rights Agreement, the Security
Agreements, each Put Agreement, the Guaranty, the Collateral Account Control
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.




“Transaction End Date” means March 31, 2007.




“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchaser and reasonably acceptable to
the Parent.




“Warrant” means each of the Common Stock Purchase Warrant, in the form of
Exhibits G-1 and G-2, delivered to the Purchaser and the Advisor at the Closing
in accordance with Section 2.2(a) hereof, which Warrant shall be exercisable
immediately and have a term of exercise equal to five years.




“Warrant Shares” means the shares of Common Stock issued and issuable upon
exercise of the Warrant.





4







--------------------------------------------------------------------------------







ARTICLE II.

PURCHASE AND SALE




2.1

Closing.  On the Closing Date, upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company and Parent agree to sell, and the
Purchaser agrees to purchase, the Debenture and its Warrant.  The Purchaser
shall deliver to the Company via wire transfer or a certified check in
immediately available funds equal to the Subscription Amount and the Company and
the Parent shall deliver to (A) the Purchaser, the Debenture and its Warrant and
the other items set forth in Section 2.2 issuable at the Closing and (B) the
Advisor, its Warrant.  Upon satisfaction of the conditions and completion of the
deliveries set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of FW, or such other location as the parties shall mutually agree.




2.2

Deliveries.




(a)

On the Closing Date, the Parent and the Company shall deliver or cause to be
delivered to the Purchaser (or as otherwise specified) the following:




(i)

this Agreement duly executed by the Parent and the Company;




(ii)

a legal opinion of Parent Counsel, in the form of Exhibit I attached hereto;




(iii)

the Debenture, duly executed by the Company;




(iv)

a Warrant registered in the name of the (A) Purchaser to purchase up to
36,000,000 shares of Common Stock and (B) the Advisor to purchase up to
4,000,000 shares of Common Stock, each with a per share exercise price and
subject to adjustment as specified therein;




(v)

resolutions duly adopted by the Board of Directors of the Company and Parent
authorizing the transactions contemplated by the Transaction Documents;




(vi)

the Security Agreements duly executed by the Persons named therein;




(vii)

the Guaranty, duly executed by the Guarantor;




(viii)

a true and complete copy of the Purchase Agreement, together with an assignment
to the Company of (A) the Parent’s rights under the Purchase Agreement and (B)
all the assets of Seller previously purchased by Parent;




(ix)

each Put Agreement, duly executed by Parent;




(x)

by wire transfer to the account as specified in writing by the Advisor, the
amount of $75,000, representing payment to the Advisor of an advisory fee;




(xi)

the certificates representing (A) all the issued and outstanding Company Stock,
together with stock powers executed in blank by Parent with signatures
guaranteed, (B) the shares of Common Stock being pledged by Guarantor to
Purchaser pursuant to its Security Agreement, together with stock powers
executed in blank by Guarantor with signatures guaranteed and (C) the Deposit
Shares, registered in such names and denominations as Purchaser shall specify;




(xii)

the Collateral Account Control Agreement, duly executed by the Company and the
depositary named therein;




(xiii)

each Registration Rights Agreement duly executed by the Parent;











5







--------------------------------------------------------------------------------







(xiv)

the Blocked Account Agreement, duly executed by the Company and the depositary
named therein; and




(xv)

a consent from Cornell Capital Partners, LP. to the pledge by Parent to the
Purchaser of the Company Stock pursuant to the Security Agreement in the form of
Exhibit F-2 hereto.




(b)

On the Closing Date, the Purchaser shall deliver or cause to be delivered to the
Company and the Parent the following:




(i)

this Agreement duly executed by the Purchaser;




(ii)

the Subscription Amount by wire transfer (i) of the Closing Subscription Amount
to the account as specified in the Blocked Account Agreement and (ii) of the
balance of the Subscription Amount to the account as specified in writing by the
Company;




(iii)

each Put Agreement, duly executed by the Purchaser and the Advisor,
respectively;




(iv)

the Collateral Account Control Agreement, duly executed by the Purchaser;




(v)

the Blocked Account Agreement, duly executed by Purchaser; and




(vi)

each Registration Rights Agreement, duly executed by the Purchaser and the
Advisor, respectively.







2.3

Closing Conditions.




(a)

The obligations of the Parent and the Company hereunder in connection with the
Closing are subject to the following conditions being met:




(i)

the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Purchaser contained herein;




(ii)

all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and




(iii)

the delivery by the Purchaser of the items set forth in Section 2.2(b) of this
Agreement.




(b)

The obligations of the Purchaser hereunder in connection with the Closing are
subject to the following conditions being met:




(i)

the accuracy in all material respects on the Closing Date of the representations
and warranties of the Parent and the Company contained herein;




(ii)

all obligations, covenants and agreements of the Company and Parent required to
be performed at or prior to the Closing Date shall have been performed;




(iii)

the delivery by the Company and Parent of the items set forth in Section 2.2(a)
of this Agreement;




(iv)

there shall have been no Material Adverse Effect with respect to the Company or
the Parent since the date hereof; and





6







--------------------------------------------------------------------------------










(v)

if the Common Stock is traded on a Trading Market at the date hereof, from the
date hereof to the Closing Date, trading in the Common Stock shall not have been
suspended, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in the case, in the reasonable judgment of the Purchaser, makes it
impracticable or inadvisable to purchase the Debenture and each Warrant at the
Closing.





ARTICLE III.

REPRESENTATIONS AND WARRANTIES




3.1

Representations and Warranties of the Parent and the Company.  Except as set
forth under the corresponding section of the disclosure schedules delivered to
the Purchaser concurrently herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Parent and the Company hereby make the representations and
warranties set forth below to the Purchaser.




(a)

Subsidiaries.  All of the direct and indirect subsidiaries of the Parent are set
forth on Schedule 3.1(a).  The Parent owns, directly or indirectly, all of the
capital stock or other equity interests of the Company and the Subsidiaries free
and clear of any Liens, and all the issued and outstanding shares of capital
stock of the Company and the Subsidiaries are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.




(b)

Organization and Qualification.  Parent, the Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  None of the Parent, the Company nor any Subsidiary is
in violation or default of any of the provisions of its respective certificate
or articles of incorporation, bylaws or other organizational or charter
documents.  Each of the Parent, the Company and the Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in the jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Parent, the Company and
the Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Parent’s or the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.





7







--------------------------------------------------------------------------------










(c)

Authorization; Enforcement.  Each of the Parent and the Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.  The
Parent has the requisite corporate power and authority to enter into the
Purchase Agreement and the Company has the requisite corporate power and
authority to assume Parent’s rights and obligations thereunder and to consummate
the transactions contemplated of Parent thereby.  The assumption by the Company
of Parent’s rights and obligations under the Purchase Agreement and the
execution and delivery of the Transaction Documents by the Parent and the
Company and the consummation by them of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Parent and the Company and no further action is required by the Parent, the
Company, their respective boards of directors or Parent’s stockholders in
connection therewith other than in connection with the Required Approvals.  Each
Transaction Document to which the Parent and the Company is a party has been (or
upon delivery will have been) duly executed by them and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of theirs enforceable against them in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. The Purchase Agreement
constitutes the valid and binding obligation of the Company enforceable against
it in accordance with the terms  thereof except (x) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (y) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies and (z)
insofar as indemnification and contribution provisions may be limited by
applicable law.




(d)

No Conflicts.  The assumption and performance of the Purchase Agreement by the
Company and the execution, delivery and performance of the Transaction Documents
by Parent and the Company and the consummation by them of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Parent’s, the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Parent,
the Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Parent, Company or Subsidiary debt or otherwise) or other
understanding to which the Parent, the Company or any Subsidiary is a party or
by which any property or asset of theirs is bound or affected, or (iii) subject
to the Required Approvals, conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Parent, the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of theirs is bound or affected;
except in the case of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.  The
representations and warranties made by Parent in the Purchase Agreement, and to
the knowledge of Parent, the representations and warranties made by Seller in
the Purchase Agreement, are true and correct in all material respects.





8







--------------------------------------------------------------------------------










(e)

Filings, Consents and Approvals.  Neither the Parent nor the Company is required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery, assumption and performance by them of the Purchase
Agreement or the Transaction Documents to which either of them is a party, other
than (i) the filing with the Commission of the Registration Statement, (ii) the
notice and/or application(s) to the applicable Trading Market for the issuance
and sale of the Warrant Shares, the Put Note Shares and Deposit Shares and the
listing of the Warrant Shares, the Put Note Shares and Deposit Shares for
trading thereon in the time and manner required thereby, (iii) the filing of
Form D with the Commission and such filings as are required to be made under
applicable state securities laws and (iv) filings required to perfect the
security interest granted under the Security Agreements (collectively, the
“Required Approvals”).




(f)

Issuance of the Securities.  The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Parent or the Company other than restrictions on transfer
provided for in the Transaction Documents.  The Warrant Shares, the Put Note
Shares and Deposit Shares, when issued in accordance with the terms of the
Transaction Documents, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Parent.  The Parent has reserved from
its duly authorized capital stock a number of shares of Common Stock for
issuance of the Warrant Shares and Put Note Shares at least equal to the
Required Minimum on the date hereof.




(g)

Capitalization.  The authorized and issued capitalization of the Parent and the
Company is as set forth on Schedule 3.1(g).  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
 Except as a result of the purchase and sale of the Securities and as described
on Schedule 3.1 (g), there are no outstanding options, warrant, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock or Company Stock, or contracts, commitments,
understandings or arrangements by which the Parent, the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock,
Company Stock or Common Stock Equivalents.  All of the outstanding shares of
capital stock of the Parent and the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
 No further approval or authorization of any stockholder, the Board of Directors
of the Parent or the Company or others is required for the issuance and sale of
the Securities.  There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Parent’s or the Company’s capital
stock to which the Parent or the Company is a party or, to the knowledge of the
Parent, between or among any of the Parent’s stockholders.





9







--------------------------------------------------------------------------------










(h)

SEC Reports; Financial Statements.  The Parent has filed all reports, schedules,
forms, statements and other documents required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Parent was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The
financial statements of the Parent included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Parent and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.




(i)

Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Parent has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Parent’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Parent has not
altered its method of accounting, (iv) the Parent has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Parent has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Parent stock option
plans.  Except for the issuance of the Securities contemplated by this Agreement
or as set forth on Schedule 3.1(i), no event, liability or development has
occurred or exists with respect to the Parent, the Company or any Subsidiary or
their respective business, properties, operations or financial condition, that
would be required to be disclosed by the Parent under applicable securities laws
at the time this representation is made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made or that
could reasonably be expected to result in a Material Adverse Effect.  Since the
date of its incorporation, the Company has not incurred any obligations or
liabilities of any kind except those that relate directly to the Purchase
Agreement and the Transaction Documents.




(j)

Litigation.  There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Parent and the Company,
threatened against or affecting the Parent, the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of the Purchase Agreement,
any of the Transaction Documents or the Securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  There has not been, and to the knowledge of the Parent, there
is not pending or contemplated, any investigation by the Commission involving
the Parent or any current or former director or officer of the Parent.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Parent or any
Subsidiary under the Exchange Act or the Securities Act.





10







--------------------------------------------------------------------------------










(k)

Labor Relations.  No material labor dispute exists or, to the knowledge of the
Parent, is imminent with respect to any of the employees of the Parent or the
Company which could reasonably be expected to result in a Material Adverse
Effect.




(l)

Compliance.  Neither the Parent, the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Parent, the Company or any Subsidiary under), nor has the Parent, the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, the Purchase Agreement, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in the case as could not
have or reasonably be expected to result in a Material Adverse Effect.  To the
knowledge of Parent, Seller has not breached any material provision of the
Purchase Agreement.  The Parent, the Company and the Subsidiaries are in
compliance with all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants.




(m)

Regulatory Permits.  The Parent, the Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to consummate the
transactions contemplated by the Purchase Agreement and to conduct their
respective businesses as contemplated by the Purchase Agreement and as described
in the SEC Reports, except where the failure to possess such permits could not
have or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Parent, the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.




(n)

Title to Assets.  The Parent, the Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their businesses, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Parent, the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Upon
consummation of the transaction contemplated by the Purchase Agreement in
accordance with the terms thereof, the Company will (i) acquire good and
marketable title to the Acquired Assets (as such term is defined in the Purchase
Agreement), free and clear of any Lien, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and (ii) own all
the assets of Seller previously purchased by Parent.




(o)

Patents and Trademarks.  The Parent, the Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  Neither the Parent, the Company nor any
Subsidiary has received a notice (written or otherwise) that the Intellectual
Property Rights used by them violates or infringes upon the rights of any
Person. To the knowledge of the Parent and the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.




(p)

Insurance.  The Parent, the Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged.








11







--------------------------------------------------------------------------------







(q)

Transactions With Affiliates and Employees.  None of the officers or directors
of the Parent or the Company and, to the knowledge of the Parent and the
Company, none of the employees of the Parent or the Company is a party to any
transaction with the Parent, the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Parent and the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in the case in excess of $60,000 other than (i)
for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Parent or the Company and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Parent.




(r)

Sarbanes-Oxley.  The Parent is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it.




(s)

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Parent or the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Purchase Agreement or the
Transaction Documents, other than those set forth on Schedule 3.1(s) hereto.
 The Purchaser shall have no obligation with respect to any fees or with respect
to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by the Purchase Agreement or the Transaction Documents.




(t)

Private Placement.  Assuming the accuracy of the Purchaser representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Parent and the Company
to the Purchaser and the Advisor as contemplated hereby. The issuance and sale
of each Warrant hereunder does not contravene the applicable rules and
regulations of any Trading Market on which any of the securities of the Parent
are listed or designated.




(u)

Investment Company. Neither the Parent nor the Company, and neither is an
Affiliate of, and immediately after receipt of payment for the Securities, will
not be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  The Parent and the Company shall
conduct their respective businesses in a manner so that they will not become
subject to the Investment Company Act of 1940, as amended.




(v)

Registration Rights.  Other than the Purchaser and the Advisor and as set forth
in Schedule 3.1(v), no Person has any right to cause the Parent to effect the
registration under the Securities Act of any securities of the Parent.




(w)

Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Parent has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Parent received any notification that the Commission is contemplating
terminating such registration.  Except as set forth in Schedule 3.1(w), the
Parent has not, in the 12 months preceding the date hereof, received notice from
any Trading Market on which the Common Stock is or has been listed or quoted to
the effect that the Parent is not in compliance with the listing or maintenance
requirements of such Trading Market. The Parent is, and has no reason to believe
that it will not in the foreseeable future continue to be, in compliance with
all such listing and maintenance requirements to which it is now subject.





12







--------------------------------------------------------------------------------










(x)

Application of Takeover Protections.  The Parent and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Parent’s Certificate of Incorporation (or similar charter documents) or the laws
of its state of incorporation that is or could become applicable to the
Purchaser as a result of the Purchaser, the Parent and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Parent’s and the Company’s
issuance of the Securities and the Purchaser’s ownership of the Securities.




(y)

Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Parent confirms that
neither it nor any other Person acting on its behalf has provided the Purchaser
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information.  The Parent understands and
confirms that the Purchaser will rely on the foregoing representation in
effecting transactions in securities of the Parent.  All disclosure furnished by
or on behalf of the Parent and the Company to the Purchaser regarding the
Parent, the Company, their business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Parent and the Company acknowledge and agree that the
Purchaser has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.




(z)

No Integrated Offering. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, neither the Parent, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Parent for purposes of
the Securities Act or any applicable shareholder approval provision of any
Trading Market on which any of the securities of the Parent are listed or
designated.




(aa)

Solvency.  Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Debenture hereunder, the Company is solvent and has the necessary
capital to pay its liabilities and obligations as they become due.




(bb)

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Parent and the Subsidiaries have filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Parent has no knowledge of a tax deficiency which
has been asserted or threatened against the Parent, the Company or any
Subsidiary.




(cc)

No General Solicitation. Neither the Parent, the Company nor any person acting
on their behalf has offered or sold any of the Securities by any form of general
solicitation or general advertising.  The Parent and the Company have offered
the Securities for sale only to the Purchaser and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.




(dd)

Foreign Corrupt Practices.  Neither the Parent, the Company, nor to the
knowledge of the Parent and the Company, any agent or other person acting on
their behalf, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Parent or the Company (or made by
any person acting on their behalf of which they are is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.








13







--------------------------------------------------------------------------------







(ee)

Seniority.  As of the Closing Date, no indebtedness or other claim against the
Company is senior to the Debenture in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise.




(ff)

Manipulation of Price.  The Parent has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Parent to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Parent or (iii) paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Parent.




3.2

Representations and Warranties of the Purchaser.    The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Parent and the Company as follows:




(a)

Own Account.  Each of the Purchaser and the Advisor understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and each is acquiring its
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law.




(b)

Purchaser Status.  At the time each of the Purchaser and the Advisor were
offered its Securities, it was, and at the date hereof it is, and on the date on
which it exercises its Warrant it will be either: (i) an “accredited investor”
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.




(c)

Activity in Common Stock.  Purchaser has not, shall not and, to its knowledge,
no Person acting on behalf of Purchaser has or will, (i) take, directly or
indirectly, any action designed to cause or result in a short sale of any Common
Stock on any market in the United States or elsewhere, (ii) pay any Person
compensation for soliciting purchases of any security of Parent or (iii) take
any action that has the intended effect of adversely affecting the price at
which any security of Parent trades on any market.





14







--------------------------------------------------------------------------------










ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES




4.1

Transfer Restrictions.  The Securities may only be disposed of in compliance
with state and federal securities laws, and the certificates representing the
Securities shall contain a legend to such effect, except that certificates
evidencing the Deposit Shares, the Put Note Shares and the Warrant Shares shall
not contain any restrictive or other legend: (i) while a registration statement
(including the Registration Statement under each Registration Rights Agreement)
covering the resale of such Security is effective under the Securities Act, or
(ii) following any sale of such Deposit Shares, Put Note Shares or Warrant
Shares pursuant to Rule 144, or (iii) if such Deposit Shares, Put Note Shares or
Warrant Shares are eligible for sale under Rule 144(k), or (iv) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission). The Parent shall cause its counsel to issue a legal opinion to the
Parent’s transfer agent promptly after the Effective Date if required by the
Parent’s transfer agent to effect the removal of any legend on any of the
Deposit Shares, Put Note Shares and Warrant Shares.  The Parent agrees that
following the Effective Date, it will, no later than four Trading Days following
the delivery by the Purchaser or the Advisor to the Parent or the Parent’s
transfer agent of a certificate representing Deposit Shares, Put Note Shares and
Warrant Shares, as applicable, issued with a restrictive legend (such fourth
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to the
Purchaser or the Advisor, as applicable, a certificate representing such shares
that is free from all restrictive and other legends.  The Parent may not make
any notation on its records or give instructions to any transfer agent of the
Parent that enlarge the restrictions on transfer set forth in this Section.
 Certificates for Deposit Shares, Put Note Shares and Warrant Shares subject to
legend removal hereunder shall be transmitted by the transfer agent of the
Parent to the Purchaser or the Advisor, as applicable, by crediting the account
of the Purchaser’s or the Advisor’s, as applicable, prime broker with the
Depository Trust Company System.  In addition to the Purchaser’s and the
Advisor’s, as applicable, other available remedies, the Parent shall pay to the
Purchaser or the Advisor, as applicable, in cash, as partial liquidated damages
and not as a penalty, for each $1,000 of Deposit Shares, Put Note Shares or
Warrant Shares, as the case may be, (based on the VWAP of the Common Stock on
the date such Securities are submitted to the Company’s transfer agent)
delivered for removal of the restrictive legend, $10 per Trading Day (increasing
to $20 per Trading Day five Trading Days after such damages have begun to
accrue) for the Trading Day after the Legend Removal Date until such certificate
is delivered without a legend.  Nothing herein shall limit the Purchaser’s or
the Advisor’s, as applicable, right to pursue actual damages for the Parent’s
failure to deliver certificates representing any Deposit Shares, Put Note Shares
or Warrant Shares as required by the Transaction Documents, and the Purchaser
and the Advisor, as applicable, shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.




4.2

Acknowledgment of Dilution.  The Parent acknowledges that the issuance of the
Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.




4.3

Furnishing of Information.  As long as the Purchaser or the Advisor owns Deposit
Shares, Put Note Shares or Warrant Shares at any time after the Effectiveness
Date, the Parent covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Parent after the date hereof pursuant to the Exchange Act.  As long
as the Purchaser or the Advisor owns Deposit Shares, Put Note Shares or Warrant
Shares at any time after the Effectiveness Date, if the Parent is not required
to file reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchaser and the Advisor and make publicly available in accordance with Rule
144(c) such information as is required for the Purchaser and the Advisor to sell
the Deposit Shares, the Put Note Shares and Warrant Shares under Rule 144.  The
Parent further covenants that it will take such further action as any holder of
Deposit Shares, Put Note Shares or Warrant Shares may reasonably request, to the
extent required from time to time to enable such Person to sell such Securities
without registration under the Securities Act within the requirements of the
exemption provided by Rule 144.





15







--------------------------------------------------------------------------------










4.4

Integration.  The Parent shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchaser or that would be integrated
with the offer or sale of the Securities for purposes of the applicable rules
and regulations of any Trading Market.




4.5

Publicity.    The Parent, the Company and the Purchaser shall consult with the
other prior to issuing press releases with respect to the transactions
contemplated hereby, and neither the Parent, the Company nor the Purchaser shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Parent or the Company, with respect to any press
release of the Purchaser, or without the prior consent of the Purchaser, with
respect to any press release of the Parent or the Company, which consent shall
not unreasonably be withheld or delayed, except if such disclosure is required
by law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.




4.6

Shareholder Rights Plan.  No claim will be made or enforced by the Parent or,
with the consent of the Parent, any other Person, that the Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Parent,
or that the Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Parent, the Company and the
Purchaser.




4.7

Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Parent covenants and agrees that neither it nor any other Person acting on its
behalf will provide the Purchaser or its agents or counsel with any information
that the Parent believes constitutes material non-public information, unless
prior thereto the Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information.  The Parent understands and
confirms that the Purchaser shall be relying on the foregoing representations in
effecting transactions in securities of the Parent.




4.8

Use of Proceeds.  The Company shall use the net proceeds from the sale of the
Securities hereunder to pay the cash portion of the purchase price under the
Purchase Agreement.




4.9

Reimbursement.  If the Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Parent (except
as a result of sales, pledges, margin sales and similar transactions by the
Purchaser to or with any other stockholder), solely as a result of the
Purchaser’s acquisition of the Securities under this Agreement, the Parent and
the Company agree to reimburse the Purchaser for its reasonable legal and other
expenses (including the cost of any investigation preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.  The reimbursement obligations of the Parent and the Company under
this paragraph shall be in addition to any liability which the Parent and the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of the Purchaser who are actually named in such action,
proceeding or investigation, and partners, directors, agents, employees and
controlling persons (if any), as the case may be, of the Purchaser and any such
Affiliate, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Parent, the Company, the
Purchaser and any such Affiliate and any such Person.  The Parent and the
Company also agree that neither the Purchaser nor any such Affiliates, partners,
directors, agents, employees or controlling persons shall have any liability to
the Parent or the Company or any Person asserting claims on behalf of or in
right of the Parent or the Company solely as a result of acquiring the
Securities under this Agreement.





16







--------------------------------------------------------------------------------










4.10

Indemnification of Purchaser.   Subject to the provisions of this Section 4.10,
the Parent and the Company will jointly and severally indemnify and hold the
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), the Person who controls the Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (the, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Parent or the
Company in this Agreement or in the other Transaction Documents or (b) any
action instituted against the Purchaser, or any of its Affiliates, by any
stockholder of the Parent who is not an Affiliate of the Purchaser, with respect
to any of the transactions contemplated by the Transaction Documents (unless
such action is based upon a breach of the Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings the Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by the Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).




4.11

Reservation and Listing of Securities.




(a)

The Parent shall maintain a reserve from its duly authorized shares of Common
Stock for issuance pursuant to the Warrant in an amount equal to the Required
Minimum.




(b)

If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors of the Parent shall use commercially
reasonable efforts to amend the Parent’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the Required Minimum at such time, as soon as possible and in
any event not later than the 75th day after such date.




(c)

The Parent shall, if and when applicable to the Common Stock: (i) in the time
and manner required by the principal Trading Market for the Common Stock,
prepare and file with such Trading Market an additional shares listing
application covering a number of shares of Common Stock at least equal to the
sum of the amount of Deposit Shares and the Required Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchaser and the Advisor evidence of such
listing, and (iv) maintain the listing of such Common Stock on any date at least
equal to sum of the amount of Deposit Shares and the Required Minimum on such
date on such Trading Market or another Trading Market.




4.12

Form D; Blue Sky Filings.  The Parent and the Company agree to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of the Purchaser or the Advisor.
The Parent and the Company shall take such action as they shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Purchaser and the Advisor at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of the Purchaser or
the Advisor.





17







--------------------------------------------------------------------------------










4.13

Certain Notices.  Within two Trading Days (i) after the Parent or the Company
enters into any agreement, arrangement or understanding that could reasonably be
expected to result in a Change of Control Transaction, the Parent or the Company
shall notify the Purchaser thereof and shall furnish the Purchaser with a copy
of any writing evidencing such agreement, arrangement or understanding and (ii)
prior to the Parent or the Company consummating an issuance of any debt
securities, Common Stock or Common Stock Equivalents, whether in one transaction
or in a series of related transactions, other than pursuant to an Exempt
Issuance, from which the Parent will receive not less than an aggregate of
$750,000, the Parent or the Company shall notify the Purchaser thereof.  The
Parent or the Company shall further notify the Purchaser promptly of all events
relating to any such Change of Control Transaction, including, without
limitation, the consummation thereof.  The failure of the Parent or the Company
to provide any such notice or any defect therein shall not have any effect on
the Company’s obligation to pre-pay the Debenture when required by the holder
thereof in accordance with the terms thereof.




4.14

Certain Additional Covenants of Parent.  From and after the date hereof until
all obligations of the Company and Parent under the Transaction Documents have
been paid and satisfied in full, Parent shall cause all acquisitions (whether of
assets or stock or however else structured) to be effected by, on behalf of, or
otherwise for the direct or indirect benefit of, Parent, of cord blood samples
or businesses engaged in the storage of cord blood samples, to be made by the
Company and not by Parent or any other Person.  Within 45 days after the
Closing, Parent shall execute and deliver a security agreement (and all related
documents and instruments) in favor of Purchaser pursuant to which the Parent
shall grant to Purchaser a perfected security interest in all of Parent’s
assets, subject only to the prior Lien thereon of Cornell Capital Partners, LP.
 Parent and the Company shall cause all Persons who utilize the Company’s cord
blood storage services to make payment for such services only to the Company and
not to Parent or any other Person, and should Parent receive any such payment in
violation of this Section 4.14, Parent shall hold the same in trust for the
Company and deliver it immediately to the Company.




4.15

Blocked Account Agreement.  Promptly following Purchaser being satisfied in its
sole discretion that no more than 2% of all of the Company’s invoices for
storage samples are more than 120-days past due for a period of 30 consecutive
days, Purchaser shall notify the depositary named in the Blocked Account
Agreement to release at the Company’s direction the funds held subject to the
terms thereof.




ARTICLE V.

MISCELLANEOUS




5.1

Termination. This Agreement may be terminated by the Purchaser if the Closing
has not been consummated on or before the Transaction End Date; provided,
however, that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

5.2

Fees and Expenses.  At the Closing, the Parent or the Company shall pay FW the
legal fees and expenses incurred by the Purchaser in connection with the
Transaction Documents.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement and the other Transaction Documents.
 The Parent or the Company shall pay all transfer agent fees, stamp taxes and
other taxes and duties required to be paid in connection with the delivery of
any Securities to the Purchaser.




5.3

Entire Agreement.  This Agreement and the other Transaction Documents, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.





18







--------------------------------------------------------------------------------










5.4

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as set forth on the signature pages attached hereto.




5.5

Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Parent, the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.




5.6

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.




5.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  Neither the
Parent nor the Company may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser.  As a purchaser
and holder of a Warrant, the Advisor is hereby expressly made a third party
beneficiary hereunder of all representations, warranties and covenants contained
herein that relate to its Warrant and Warrant Shares, including, without
limitation, those contained in Sections 2.1, 4.1, 4.3, 4.11, 4.12, 5.13 and
5.14.  The Purchaser and the Advisor may assign any or all of their respective
rights under this Agreement to any Person to whom the Purchaser or the Advisor
assigns or transfers any of its Securities, provided such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Purchaser” and
Purchaser shall notify Parent and the Company of any such assignment.




5.8

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.





19







--------------------------------------------------------------------------------










5.9

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  The parties hereby waive
all rights to a trial by jury.  If any party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.




5.10

Survival.  The representations, warranties, covenants and other agreements
contained herein shall survive the Closing and the delivery and/or exercise of
the Securities, as applicable for the applicable statue of limitations.




5.11

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by the party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.PDF” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.PDF” signature page were an original thereof.




5.12

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.




5.13

Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Purchaser or the Advisor exercises a right,
election, demand or option under a Transaction Document and the Parent or the
Company does not timely perform its related obligations within the periods
therein provided, then the Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Parent or the Company,
any relevant notice, demand or election in whole or in part without prejudice to
its future actions and rights; provided, however, in the case of a rescission of
an exercise of a Warrant, the Purchaser or the Advisor, as applicable, shall be
required to return any shares of Common Stock subject to any such rescinded
exercise notice.





20







--------------------------------------------------------------------------------










5.14

Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Parent or the Company,
as the case may be, shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof (in the case of mutilation), or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Parent or the Company of
such loss, theft or destruction.  The applicant for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Securities.




5.15

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Purchaser and the Company
will be entitled to specific performance under the Transaction Documents.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agrees to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.




5.16

Payment Set Aside. To the extent that the Company makes a payment or payments to
the Purchaser pursuant to any Transaction Document or the Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.




5.17

Usury.  To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Purchaser in order to
enforce any right or remedy under any Transaction Document.  Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date forward, unless such application
is precluded by applicable law.  If under any circumstances whatsoever, interest
in excess of the Maximum Rate is paid by the Company to the Purchaser with
respect to indebtedness evidenced by the Transaction Documents, such excess
shall be applied by the Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at the Purchaser’s election.




5.18

Liquidated Damages.  The Parent’s or the Company’s obligations to pay any
partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of theirs and shall not terminate until all
unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.




5.19

Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.





21







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




CORCELL, LTD.




Address for Notice:

 

 

By:__________________________________________

     Name:

     Title:

9000 West Sunset Boulevard, Suite 400

Los Angeles, California 90069

 

 

 

 

CORD BLOOD AMERICA, INC.




 

 

 

By:__________________________________________

     Name:

     Title:

 







With a copy to (which shall not constitute notice):




Shaub & Williams LLP

12121 Wilshire Boulevard # 205

Los Angeles, California 90025

Telecopy: 310 826 8042




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]





22







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




SHELTER ISLAND OPPORTUNITY FUND, LLC

Address for Notice:

 

 

By: Shelter Island GP, LLC, its Manager

 




 

By:__________________________________________

     Name:

     Title:

One East 52nd Street, New York, NY 10022

 

 

 

 

With a copy to (which shall not constitute notice):




Feldman Weinstein & Smith LLP

420 Lexington Avenue

New York, New York 10170-0002

Telecopy: 212 997 4242

Attention: Saul H. Finkelstein, Esq.




 











23





